Citation Nr: 1241823	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA pension in the amount of $637.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, VA sent the Veteran a letter informing him that it had received notice that a warrant had been issued for the Veteran's arrest on September 25, 2007.  This letter notified the Veteran that he was the subject of an outstanding arrest warrant and was considered a fugitive felon, which refers to a person who is fleeing to avoid prosecution, custody or confinement for a felony and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony.  As such, it was proposed to suspend the Veteran's benefits effective September 25, 2007.  See Section 505 of Public Law 107-103.  In August 2008, VA took action to adjust the Veteran's benefits and an overpayment was created.  Later that month, he was notified by letter that the overpayment was in the amount of $9,450.00.  In September 2008, the Veteran requested a waiver of overpayment of benefits.   The waiver of overpayment was denied by the Committee on Waivers and Compromises at the Philadelphia RO in November 2008.  

The Veteran has asserted that he was hospitalized on the date that the warrant was issued, that he was arrested as a result of that warrant on September 28, 2007, and that he was in custody until the warrant was resolved on October 16, 2007.  

A document from the Clerk of the Circuit and County Court of the Eleventh Judicial Circuit of Florida, In and For Miami-Dade County, certifies that the Veteran was arrested on May 30, 2006, for "cocaine/pur/attempt."  The disposition was "WH ADJ-SUSP ENT SE[NT]" meaning that adjudication was withheld and the Veteran received a suspended sentence.  The disposition date was October 16, 2007.

A February 2009 report of contact with the Miami-Dade County Public Defender's Office reflects that this office confirmed that the Veteran's arrest warrant was closed on October 16, 2007, and that the Veteran had no outstanding warrants.  In a February 2009 letter, the Veteran was notified that, based on this information, his benefits had been reinstated effective October 16, 2007.  The Veteran's overpayment was subsequently reduced from $9,450.00 to $637.00, which covered the period from September 25, 2007, (the date on which the warrant was issued) to October 16, 2007 (the date on which the warrant was closed). 

Pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  See 38 C.F.R. § 3.666(e).  A fugitive felon is a person who is a fugitive by reason of (1) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense which is a felony under the laws of the place from which the person flees, or (2) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  Id.

The Board notes that the RO has only adjudicated the issue of whether a waiver of the overpayment is warranted and has not addressed the preliminary matter of the validity of the debt.  The Veteran's contention that he was not knowingly fleeing prosecution can be reasonably construed as challenging the validity of the debt.  Where no waiver has been granted and liability to the Department continues, or where a benefit is also at issue, entitlement to which is affected by the validity of the underlying debt, an appellant may challenge the validity of such debt.  Waterhouse v. Principi, 3 Vet. App. 473, 475 (1992).  On remand the validity of the debt should be addressed along with the request for a waiver of indebtedness.  In doing so, the RO/AMC should expressly determine whether the Veteran was in police custody from September 29, 2007 through October 16, 2007, and whether he could still be classified as a "fugitive felon" pursuant to 38 C.F.R. § 3.666(e) while in jail.  

In this regard, a September 2007 Complaint/Arrest Affidavit reflects that the charge at issue, "cocaine purchase attempt," was a felony and that the Veteran was arrested on September 29, 2007 on the warrant.  A Jail Booking Record indicates the Veteran was booked and placed in a cell on September 29, 2007.  It is unclear whether the Veteran may have been held until pleading guilty, as the dates are not visible on the form.  The RO/AMC should request a better copy of the Jail Booking record to show the left half of the form with full dates, or otherwise attempt to clarify whether the Veteran was in jail from September 29, 2007 through October 16, 2007. 

Accordingly, the case is REMANDED for the following action:

1.  Request a better copy of the Jail Booking record to show the left half of the form with full dates, or otherwise attempt to clarify whether the Veteran was in jail from September 29, 2007 through October 16, 2007.

2.  Undertake any additional development necessary to address the validity of the debt in this case.

3.  After the above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $637.00, to specifically include the preliminary issue of the validity of the debt.  The RO/AMC should specifically determine whether the Veteran was in police custody from September 29, 2007 through October 16, 2007, and if so, whether the Veteran qualifies as a fugitive felon under applicable regulations while in police custody.

4.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

